 
 
I 
108th CONGRESS
2d Session
H. R. 5424 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2004 
Mr. Tom Davis of Virginia introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To repeal a provision relating to privacy officers in the Consolidated Appropriations Act, 2005. 
 
 
1.Repeal of Privacy Officer provisionSection 522 of the Transportation, Treasury, Independent Agencies, and General Government Appropriations Act, 2005 (division H of the Consolidated Appropriations Act, 2005), is hereby repealed. 
 
